Order entered April 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00262-CR

                              JACOB NATHAN ROSS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1611734-V

                                             ORDER

       On April 2, 2019, we ordered court reporter Peri Wood to file a supplemental reporter’s

record with a true and correct playable copy of State’s Exhibit 70, the DVD of a 911 call, and

with a true and correct playable copy of State’s Exhibit 64, the proper jail call that was offered,

admitted and published to the jury at trial as State’s Exhibit 64. The exhibits were due to be filed

within TEN DAYS of the date of that order.

       State’s Exhibit 70 was filed with this Court on April 8, 2019.

       We stated in our previous order that, in a letter from counsel for the State dated March

19, 2019, this Court was informed that the jail call filed with this Court as State’s Exhibit 64 is a

different jail call from the one that was offered, admitted and published to the jury at trial as

State’s Exhibit 64 and that the parties have agreed to a substitution for the previously filed
State’s Exhibit 64 with the correct jail call. To date, however, and despite our April 2, 2019

order, the correct jail call that was offered, admitted and published to the jury at trial as State’s

Exhibit 64 has not been filed with this Court and we have had no communication from Ms.

Wood regarding the status of the correct State’s Exhibit 64.

       Therefore, we ORDER that Peri Wood file a supplemental reporter’s record containing a

true and correct playable copy of State’s Exhibit 64, the proper jail call that was offered,

admitted and published to the jury at trial as State’s Exhibit 64, within SEVEN DAYS of the

date of this order. We caution Ms. Wood that the failure to do so will result in this Court taking

whatever remedies it has available to ensure this appeal proceeds in a timely manner, including

ordering that Ms. Wood not sit as a court reporter until the proper exhibit is filed.

       We direct the clerk to send copies of this order to the Honorable Brandon Birmingham,

Presiding Judge, 292nd Judicial District Court; Peri Wood, official court reporter for the 292nd

Judicial District Court; and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               PRESIDING JUSTICE